               Case 7:19-cr-00649-KMK Document 21 Filed 01/02/20 Page 1 of 2

                             DEKAJLO LAW OFF~CES                                      .
                                                                    • I• , iI          I   I I.ONG ISLAND OFFICE
OLEH N. DEKAJLO                                                • i _, · i       1975~ empstea'a Turnpike - Suite 101
OREST T. DEKAJLO                                                                         East Meadow, NY 11554-1703
                                                                                 tel: 516.542.9300 - fax: 516.542.9303
                                                                                               email: Dekajlo@aol.com




                                                                                      Filed Via CM-ECF

      January 2, 2020


      U.S. District Court Judge Kenneth M. Karas                                LETTER MOTION
      United States Courthouse
      3 00 Quarropas St.
      White Plains, NY I 0601


      Re: USA v. Hankewycz
      Case No.: 7: l 9-cr-00649-kmk


      Dear Judge Karas,
      The undersigned is the attorney of record for Defendant, Taras Hankewycz, and submits this
      letter motion for your respectful consideration to extend the time within which the defendant
      shall be permitted to file and submit his sentencing submission, and to adjourn the Defendant's
      sentencing.
      The Defendant, Taras Hankewycz, plead guilty on September 6, 2019 before U.S. Magistrate
      Judge Liza Margaret Smith. Magistrate Judge Smith set Thursday, January 9 th , 2020 as the date
      of sentencing.
      This office has been requested to submit this application to your Honor to adjourn the sentencing
      for a period of approximately 42 days, to a date and time convenient for this Court, to any day on
      or after February 20th , 2020.
      The Defendant and the undersigned have been fervently preparing the documents for submission
      for this Court's honorable consideration since the date of plea. During the interim period, and
      since the date of plea, the Defendant's wife, Adrianna Melmyk Hankewycz, was laid off from
      her employment, as a result of company downsizing, and not related to the underlying
      prosecution of her husband.
      The Defendant, his wife and their son have been juggling family responsibilities as Mrs.
      Hankewycz searches for replacement employment while preparing for sentencing.
      We respectfully submit that during the entire proceedings of Taras Hankewycz, he has been fully
      compliant and coop H\UY\t with '1ll rultj~, rn~triotiom and regulations of Ff@!-Tfilll Servjeeg_
                     Case 7:19-cr-00649-KMK Document 21 Filed 01/02/20 Page 2 of 2


0LEH     N.   DEKAJLO

ATTORNEY AND COUNSELOR AT LAW




         In speaking and communicating with assistant U.S. Attorney James Ligtenberg assigned to this
         case, he has indicated that he has no objection to the granting of the relief requested herein.
         It is further respectfully submitted to this Court that there would be no prejudice to the
         Government as a result of the granting of the within Application and Motion.

         On behalf of the Defendant, Taras Hankewycz, and his family, we respectfully request that the
         sentencing be adjourned to a date convenient to the Court on or after Thursday, February 20,
         2020.




         R~--""->                                                       C,G ..cf.J ~
         OLEH N. DEKAJLO (OD4743)
         ONO: dh                                                     ~    ~itl\   C(__   ;,   ffe,\,J   fC/

                                                                   3]    4    J lo l     ,t JI ·,OD
